                        Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 1 of 20
                                                                   Official Report
                              Division of Forensic Sciences                                          Headquarters
                              Georgia Bureau of Investigation                                        DOFS Case #:         2017 -1000874 -0008
                              State of Georgia                                                       Report Date: 3/22/2017

                              George Herrin Jr., Ph.D.                                               *   NAME Accredited
                              Deputy Director


         Requested Service: Consultation
            Agency:         GBI-Reg. 02-Columbus
            Agency Ref#
            Requested by: DeMarco, C.

     Case Individuals:
            Victim: Hector Arreola
     Evidence:
            2017 -1000874 -001       DECEDENT                                                            PLAINTIFF'S
                                                                                                 b         EXHIBIT

                                                                                                                  -71444/i
     I   have reviewed the case file and agree with the conclusions of the medical examiner.




                                                                                                 Jonathan Eisenstat
                                                                                                 Jonathan Eisenstat
                                                                                                 Chief Medical Examiner

     CC:


     Related Agencies:
         Muscogee Co. District Attorney
         Chattahoochee Judicial Circuit
         GBI -Medical Examiner -HQ DOFS                                        ACN: DARRISAW
         Muscogee Co. Coroner
           GBI -Reg. 02- Columbus                                              ACN: 0201723417

                                                               End Official Report




Report Date: 3/22/2017 4:30:02 PM                                                                                                      Page 1 of   1
Report Id: tMMCTGK4TTOMVRWI
                    Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 2 of 20


    Roberts, Brittany

    From:                                Tyler C. Cashbaugh <TCC @psstf.com>
    Sent:                                Tuesday, June 02, 2020 4:32 PM
    To:                                  Roberts, Brittany
    Cc:                                  Arreola_ Rodrigo _C0836_1209_ EMAILS
    Subject:                             Hector Arreola DOFS case number is 2017 -1000874
    Attachments:                         OPS Investigative Summary (Arreola).pdf



I
    CAUTION. This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
    sender and know the content is safe.


    Brittany, attached is the Columbus Police Department Office of Professional Standards Investigative Summary for the
    above case that Dr. Darrisaw wanted to review. Please let me know if she needs anything else.

    Thanks.

    Tyler C. Cashbaugh
    Page, Scrantom, Sprouse, Tucker & Ford, P.C.
    Synovus Centre
    1111 Bay Avenue, Third Floor
    Columbus, GA 31901
    P.O. Box 1199
    Columbus, GA 31902
    Email: tcc(psstf.com
    Direct Dial: (706) 256 -5306
    Fax: (706) 323 -7519




                                                                    i
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 3 of 20




                                       CASE NO. 17 -01




                                         COMPLAINT

                                                 OF


                                      CHIEF   R.   T. BOREN




                          OFFICER FIRST CLASS MICHAEL            S.   AGUILAR


                                              AND

                                  OFFICER BRIAN       J.   DUDLEY



                                        INVESTIGATED


                                                 BY


                         THE OFFICE OF PROFESSIONAL STANDARDS




           Submitted to the Chief of Police on             ILA   7              2017.
                                                            J

                                                           Tt-LQ
         Returned to Professional Standards on                           101     2017.




                                                                                nnnnaa   h
                        Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 4 of 20

                                                     Columbus Police Department
                                                        P. O. Box 1866 510 Tenth Street
                                                         Columbus, Georgia 31902 -1866

                                                                                                                               ;'    tir
                                                      Major F. D. Blackmon                                                   L. H. Miller
                                                 Office of Professional Standards                                           Assistant Chief




Lieutenant R. L. Graham        To:         R. T.     Boren, Chief of Police
      (706) 225 -4418
Criminal Intelligence Unit
   Internal Affairs Unit

Sergeant T.  L. Birris -Mayo   From:       F.   D.   Blackmon, Major
      (706) 225 -4479
   Internal Affairs Unit
   Polygraph Examiner          Date:       April 13, 2017
Sergeant Jeffery G. Bridges
      (706) 225-4471           Subject:    OFFICE OF PROFESSIONAL STANDARDS CASE 17 -01
  Accreditation Manager
   Planning & Research                     Officer First Class Michael S. Aguilar and Officer Brian          J.   Dudley
   Internai Affairs Unit

      D. A. Bray               Incident:                                 Death of Hector Arreola
 Administrative Secretary
    (706) 225-4474
                               Accusation /Violation:                    Section   3 -1   - "Use of Force"
                               Interviews Conducted With:                Sergeant Randolph M. Kiel
                                                                         Officer First Class Michael S. Aguilar
                                                                         Officer First Class Aaron D. Evrard
                                                                         Officer Brian J. Dudley
                                                                         Officer W. Ronnie Oakes
                                                                         Firefighter Aaron Bush
                                                                         Emergency Medical Technician James Barnes
                                                                         Chris Moreland
                                                                         Alan Tarvin
                                                                         Raymond Tarvin

                               Findings:                                 Section   3 -1   - Exonerated

                               investigators:                            Major F. D. Blackmon
                                                                         Lieutenant R. L. Graham
                                                                         Sergeant T. L. Birris -Mayo
                                                                         Sergeant   J,    G.   Bridges


                               FDB; db




                                                 Phone (7O6) 653 -3105              Fax (,706)653-3130
                                                                                                                      CCG000015
                                                           an Fanal Unnortunitv')raanization
                           Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 5 of 20

                                                       Columbus Police Department
                                                            P. O. Box 1866 510 Tenth Street
                                                             Columbus, Georgia 31902-1866

          R.T Boren
                                                        Major F. D. Blackmon
                                                                                                                     L H. Miller
        Chief of Police
                                                   Office of Professional Standards                                 Assistant Chief




 Lieutenant  R. L. Graham
      (706) 225 -4418
Criminal Intelligence Unit    To:              Brian   J.   Dudley, Officer Bureau of Patrol Services
   internai Affairs Unit

Sergeant T. L. Birris -Mayo
     (706) 225 -4479
                              From:            F. D.   Blackmon, Major
  Internal Affairs Unit
  Polygraph Examiner
                              Date:            July 10, 2017
 Sergeant J. G. Bridges
    (706) 225 -4471
 Accreditation Manager
                              Subject:         CASE CONCLUSION
  Planning & Research
  Internal Affairs Unit                        OFFICE OF PROFESSIONAL STANDARDS' CASE #: 17 -01

Sergeant T. B. Dorrough
     (706) 225-4473           The Office of Professional Standards has completed our administrative investigation into the
  Internai Affairs Unit
                              incident involving the arrest of Hector Arreola on Monday, January 9, 2017.
Accreditation, Planning
      and Research

                              The investigation's findings reveal that the amount of force used to exact the arrest of Mr.
       D. A.   Bray
Administrative Secretary      Arreola was justified, lawful, and proper. The investigation of this case is classified as exoner-
   (706) 225 -4474
                              ated.

                              FDBjdb

                              c:    R. T.   Boren, Chief of Police
                                    L. H    Miller, Assistant Chief of Police
                                    J. D.   Hawk, Major, Bureau of Patrol Services
                                    T. C.   Danford, Captain, Bureau of Patrol Services




                                                  Phone 706) 653-3105                    Fax (706) 65'3-3130
                                                                                                               CCG00001 6
                                                              An Equal O]Jpi:tl7t!Il?i;' Organization
                               Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 6 of 20

                                                                Columbus Police Department
                                                                       Box 1866 510 Tenth Street
                                                                   P. O.
                                                                   Columbus, Georgia 319U2 -1866

                                                                 Major F. D. Blackmon                                                  ri+)Y
          R. T. Boren
                                                                                                                                       C..   H.   Miller
         Chief of Police
                                                            Office of Professional Standards                                          Assistant Chief




 Lieutenant  R. L. Graham
      (706) 225-4418
Criminal Intelligence Unit         To:                Michael      S.   Aguilar, Officer First Class Bureau of Patrol Services
   Internal Affairs Unit

Sergeant T. L Birris -Mayo
     (706) 225 -4479
                                   From:              F.   D.   Blackmon; Major
   Internal Affairs Unit
   Polygraph Examiner
                                   Date:             July 10, 2017
  Sergeant J. G. Bridges
      (706) 225 -4471
 Accreditation Manager
                                  Subject:            CASE CONCLUSION
  Planning & Research
   Internal Affairs Unit                             OFFICE OF PROFESSIONAL STANDARDS' CASE #: 17 -01

Sergeant T.    B.   Dorrough
    (706) 225-4473                The Office of Professional Standards has completed our administrative investigation into the
 Internal Affairs Unit
                                  incident involving the arrest of Hector Arreola on Monday, January 9; 2017.
Accreditation, Planning
     and Research

                                  The investigation's findings reveal that the amount of force used to exact the arrest of Mr.
       D. A.   Bray
Administrative Secretary          Arreola was justified, lawful, and proper. The investigation of this case is classified as exoner-
    (706) 225-4474
                                  ated.

                                  FDB/db

                                  c:     R. T.     Boren, Chief of Police
                                         L.   H.   Miller, Assistant Chief of Police
                                       J. D.       Hawk, Major, Bureau of Patrol Services
                                       T. C.       Danford, Captain, Bureau of Patrol Services




                                                           Phone (706) 653 -3105             Fax (706) 653 -31   <C

                                                                                                                                 CCG00001 7
                                                                    An Equal Opportunity C,rgan)z.,;ir,n
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 7 of 20

 17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                  Page 1 of 12


 On January 9, 2017, members   of the Office of Professional Standards were requested to respond to 760
 Moss Drive in reference to a person that had been arrested, and upon transport to the hospital, had quit
 breathing and suffered cardiac arrest. Major F. D. Blackmon, Lieutenant R. L. Graham, and Sergeant J. G.
 Bridges responded to the scene and Sergeant T. L. Birris -Mayo responded to the Midtown Medical
 Center in order to conduct an administrative investigation.

 Officer First Class Michael Aguilar and Officer Brian Dudley responded to a call at 760 Moss Drive at
 approximately 0501 hours, where they met with complainant, Hector Arreola. After a discussion with the
 officers, an agitated Arreola walked up the street and began knocking on a door. Officers attempted to
 place Arreola under arrest for disorderly conduct, at which time he resisted. Officers forcefully took
 Arreola to the ground, where he continued to resist efforts to be placed in handcuffs. Arreola had
 previously suffered a laceration above his left eye, which was re- opened during the struggle, After being
 placed in handcuffs, EMS arrived and transported Arreola to the hospital. Arreola quit breathing in the
 ambulance and died   a   few days later at the hospital.

 Chief R. T. Boren requested the Georgia Bureau of Investigation conduct an independent criminal
 investigation into the incident, Officers Aguilar and Dudley were both transported to Occupational
 Medicine for a drug /alcohol screen. The results for both were negative.

 Incident Summary

 On January 9, 2017, at around 0500 hours,. Hector Arreola called 911 and requested                to 760
 Moss Drive, his mother's residence, in reference to advice. The call was the third Arreola had placed to
 911 during the morning ofJanuary 9, 2017. He had called at 0346 hours requesting police at the Efficiency
 Lodge, 1776 Boxwood Place, in reference to a dispute. Police could not locate anyone. At 0356 hours, he
 called requesting a welfare check at 760 Moss Drive, Officers Aguilar and Dudley responded to Moss Drive
 and made contact with Concepcion Arreola, Hector's mother, who was confused as to why police were
 called but stated she was fine. Hector Arreola was not present.


 Upon Officers Aguilar and Dudley arriving on Moss Drive in response to the 0500 hours call, they met with
 Arreola in the front yard of 760 Moss Drive. Arreola again wanted officers to check on his mother. Based
 on the conversation, officers believed Arreola to either be under the influence of drugs or having a
 psychiatric episode. The officers requested EMS for a psychiatric evaluation. Arreola's mother, eventually,
 came outside but could not get Arreola to calm down.


 Before EMS arrived, Arreola began to walk down the street. He entered the yard of 747 Moss Drive.
 Officers instructed Arreola not to disturb the neighborhood but Arreola began knocking on the front door
 of 747 Moss Drive. After Arreola would not comply with the officers demands to leave 747 Moss Drive
 and return to the street, officers approached Arreola to arrest him for disorderly conduct. Arreola began
 struggling with the officers and refused to be placed in handcuffs. During the struggle, Officers Aguilar and
 Dudley were able to get Arreola onto the ground, but Arreola continued to resist the officers' efforts to
 handcuff him. During part of the struggle on the ground, Arreola was lying on his stomach. During the
 struggle on the ground, Arreola could be heard yelling, "I can't breathe." According to witnesses, he was
 continuing to be in non -compliance with the officers, Aguilar and Dudley were, eventually, able to




                                                                                         C C G 000018
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 8 of 20

 17 -01 INVESTIGATIVE SUMMARY                            OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                   Page 2 of 12


 handcuff Arreola as other officers arrived. Arreola was checked for weapons and was sat up as EMS
 arrived. A laceration was noticed over Arreola's left eye. Arreola had previously suffered the laceration
 and it was re- opened during the struggle. Arreola was breathing and conscious when he was placed in the
 ambulance for transport to the hospital.

 Within a block of Moss Drive, Arreola ceased breathing in the ambulance and went into cardiac arrest.
 EMS personnel performed lifesaving procedures on Arreoia, and eventually, transported him to the
 hospital. Arreola was pronounced deceased on January 10, 2017 There was no evidence discovered to
 suggest the officers used any type of department -issued lethal or less -lethal weapon or a weapon of
 opportunity when exacting the arrest of Arreola.

 Notes: Concepcion Arreola did provide a statement to the Georgia Bureau of investigation. She, also, pro-
 vided a written statement to the Columbus Police Department. The Office of Professional Standards (see
 the Letter to File concerning an attempted interview) did not formerly interview her.


 Interview:      Chris Moreland (754 Moss Drive, Columbus, Georgia/


 On January 11, 2017, at 1113 hours, Sergeant        Bridges met with Chris Moreland outside of his
                                                       J. G.

 residence. Sergeant Bridges conducted an interview regarding the arrest of Hector Arreola by Officers
 Michael Aguilar and Brian Dudley.

 Mr. Moreland stated, on the morning of January 9, 2017, at approximately 0520 hours, he heard someone
 yelling outside, He believed he heard someone say, "kill me ... kill me." He went outside, heard some
 arguing, and saw two police officers "wrestling" with somebody on the ground. He explained, the person
 (Arreola) was "struggling" the whole time. He continued to explain, by saying, Arreola was "fighting and
 yelling." Moreland stated that, after the officers were able to get Arreola handcuffed, Arreola was quiet.
 He went inside and upon returning outside, he saw Arreola sitting up with his hands handcuffed behind
 his back. EMS then arrived and   left with Arreola.

 Interview:      Raymond Tarvin (747 Moss Drive, Columbus, Georgia!


 On January 11, 2017, at 1016 hours, Sergeant     Bridges met with Raymond Tarvin at his residence.
                                                   J. G.

 Sergeant Bridges conducted an interview regarding the arrest of Hector Arreola by Officers Michael
 Aguilar and Brian Dudley.

 Mr. Tarvin reported that, around 0510 hours, he was awakened by a knock at the door. He stated he and
 his son, Alan Tarvin, approached the front door. He stated, there was one person (Hector Arreola) at the
 door, and Arreola said, "Let me in. need to use the telephone. They're trying to kill me," Mr. Tarvin
                                       I




 refused to open the door and noticed two officers standing at the bottom of the hill in his yard attempting
 to talk to Arreola. After Arreola and the officers argued back and forth for a short time, the officers carne
 up into the yard and to the sidewalk leading to the front porch, where Arreola was located. The officers
 attempted to "subdue" Arreola, at which time;     a   "wrestling match" took place.




                                                                                        CCG00001 9
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 9 of 20

 17 -01 INVESTIGATIVE SUMMARY                                        OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                                     Page 3 of 12


 Mr. Tarvin continued to explain the "wrestling match" by saying, the officers could not get control of
 Arreola and it appeared Arreola was "... really strong. Stronger than normal." The struggle went on and
 the officers finally got Arreola, but he continued to explain, the officers .. had a real .. real tough time
 with the guy." The officers were able to get Arreola handcuffed after Arreola "went limp." The ambulance
 arrived later and transported Arreola.

 When questioned, Tarvin stated, he believed he heard a Taser based on watching television, but he did
 not see a Taser being used. He further reported that he believed Arreola was trying to throw punches but
 the officers had his arms. He stated, it was hard for the officers to keep Arreola on the ground, saying
 again, Arreola was "..: just really ... really strong." Tarvin did acknowledge that, after the struggle and
 handcuffs being placed on Arreola, the officers sat Arreola up. He described Arreola, at that time as being
 "groggy, semi conscious." Tarvin also noticed blood on Arreola's face.


 Interview:      Alan Tarvin (747 Moss Drive, Columbus,      GeorgiaAMIIIM
 On January 11, 2017, at 101E hours, Sergeant J. G. Bridges met   with Alan Tarvin at his residence. Sergeant
 Bridges conducted an interview regarding the arrest of Hector Arreola by Officers Michael Aguilar and
 Brian Dudley.


 Alan Tarvin reported, just after 0500 hours on January 9, 2017, he heard     a light tap at his front door and

 then heard a loud bang at the door. Upon going to the door      with his father, they saw a person (Arreola),
 who kept stating, he needed to use the phone, His father refused to let Arreola inside and Arreola re-
 quested they call 911. Tarvin found this odd because he looked down the driveway and saw two Columbus
 police officers, As Arreola stepped off the porch, he began to argue with the officers. He told the officers,
 "..: y'all aren't cops. That's not protocol ..:" The officers then walked up the driveway and tried to put
 handcuffs on Arreola. Tarvin noticed that Arreola's mother also approached him.

 Alan Tarvin reported that, as the officers were trying to arrest Arreola, he began to "jerk away" so the
 officer took him to the ground. He heard the officers telling Arreola to stop resisting. He explained, the
 officers could not get the handcuffs on Arreola and the struggle took a long time. Arreola was resisting
 the officers by "kicking 'em, trying to elbow 'em, trying to free his self ..." and was yelling at his mother
 at the same time.


 Tarvin explained, another officer arrived, and at about that time, the officers were able to get Arreola in
 handcuffs. According to Tarvin, the struggle wore out the officers. He spoke to one of the officers
 afterwards and the officer was bent over breathing heavy while making the comment that Arreola was
 strong.

 Mr. Tarvin stated that, after being placed in handcuffs. Arreola "quit resisting. He quit talking. Just
 complete silence with him ... you know, and no movement at all." The officers sat him (Arreola) up and
 tried to communicate with him. Arreola only gave "mumbling" responses. EMS arrived and .Arreola was
 placed in the ambulance.




                                                                                          CC0000020
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 10 of 20

  17 -01 INVESTIGATIVE SUMMARY                          OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                  Page 4 of 12


 When asked, Tarvin described Arreola as someone appearing to be on drugs and acting out of his mind."
 He did not see any of the officers use any type of weapon or throw any punches or kicks during the
 struggle. He did notice the blood on Arreola's face after the struggle had ended,


 Interview:      Officer First Class Aaron     D. Evrard


 On January 12, 2017, at 0814 hours, members     of the Office of Professional Standards --which included,
 Major F. D, Blackmon, Lieutenant R. L. Graham, Sergeant T. L. Birds -Mayo, and Sergeant J. G. Bridges- -
 interviewed Officer First Class Aaron Evrard concerning the arrest of Hector Arreola,

 Officer Evrard explained he Was originally dispatched to the call on Moss Drive around 0500 hours but was
 disregarded after he had made a traffic stop while en route. A short time later, he heard Officer Aguilar
 asking the dispatcher to hold traffic and explained, "sounded as if he was having a problem, so activated
                                                                                                     I




 my lights and sirens and my body camera and drove to his location," While he was en route, he heard
                                                     i



 Aguilar again come over the radio and ask for another unit. Just before Evrard arrived at the location,
 Aguilar alerted everyone over the radio that he had one in custody:

 Upon his arrival to the location, Officer Evrard located Aguilar, Dudley, and Arreola. Arreola was still lying
 on the ground --on his stomach --and he relieved officers by holding Arreola's wrist while Dudley went to
 get some leg shackles. He explained, Arreola "was grabbing at my hands," so he ordered Arreola to stop.
 The leg shackles were placed on Arreola, at which time, Evrard attempted to search Arreola by turning
 him. Arreola resisted, but Evrard searched Arreola's pockets and then, with assistance from Aguilar, sat
 Arreola up so that he was in   a   seated position, leaning against Aguilar. Officer Evrard stated Arreola "was
 breathing" at the time.

 EMS arrived, and Evrard  took Officer Dudley to Dudley's residence. Due to the struggle, Dudley was having
 a hard time catching his breath and needed his inhaler. Upon retrieving the inhaler and starting to return

 to Moss Drive, Evrard noticed the ambulance stopped on River Road. He exited his vehicle and noticed
 that the EMS personnel were administering CPR to Arreola in the back of the ambulance.

 When asked if Arreola was showing resistance after he (Evrard) arrived, Evrard responded that Arreola
 was showing resistance. Evrard explained, by stating, ".    he was kicking his legs, and then, grabbing my
 hands .     when tried to roll him one -way ... he was pulling to go back towards the ground. And then,
                  I



 again, trying to sit him upright was as if he was trying to almost ... like a plank. You know, like pulling
 away that way."


 Evrard also indicated he spoke to some witnesses while on scene. He spoke to the Tarvins, Alan and Ray-
 mond, and to Concepcion Arreola. All three provided written statements. He stated that Mrs. Arreola gave
 brief answers but did say that her son was acting strange. Evrard reported, to his knowledge, no lethal or
 less lethal weapon was used in the incident and he did not sustain any injuries.




                                                                                            CCG000021
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 11 of 20

 17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                  Page 5 of 12


 Interview:            Officer W. Ronnie Oakes

 On January 13, 2017, at 0806 hours, members    of the Office of Professional Standards- -which included
 Major F. D. Blackmon, Lieutenant R. L, Graham, Sergeant T, L. Birris -Mayo, and Sergeant J. G. Bridges          -
 interviewed Officer Ronnie Oakes concerning the arrest of Hector Arreola,

 Officer Oakes stated that he was servicing a burglary call when he heard Officer Aguilar on the radio. He
 stated he heard someone screaming and thought it may be Aguilar. He responded to Moss Drive, When
 he arrived, Officer Evrard was "on top" of Arreola. He additionally stated that, "Officer Aguilar and Dudley
 looked like they were completely winded." Arreola was still kicking, so Oakes ran up and grabbed Arreola's
 legs as Officer Dudley retrieved some leg shackles. After the leg shackles were in place, officers sat Arreola
 up, and then, assisted in placing him on the stretcher once EMS arrived, He reported Arreola was not
 talking but was still breathing at the time.

 The only force that Oakes reported being used against Arreola was Officer Evrard and himself holding
 Arreola down to prevent him from kicking, To his knowledge, no one used a lethal or less lethal weapon
 or used hard empty hands to strike Arreola. When asked if he spoke to Officer Aguilar or Dudley
 concerning the incident, he stated Officer Dudley told him, "... that's the most he's ever had to put up
 with some -body trying to resist him."

 Interview:            Sergeant Randolph M. Kiel

 On January 13, 2017, at 0831 hours, members of the Office             of Professional Standards --which included
 Lieutenant    R. L.    Graham, Sergeant T.   L.   Birris -Mayo, and Sergeant J. G. Bridges -- interviewed Sergeant

 Randy Kiel concerning the arrest of Hector Arreola.


 Sergeant Kiel indicated he was at the north precinct when he heard either Officer Aguilar or Dudley
 request for an ambulance (psychiatric evaluation) to respond to Moss Drive, He prepared to be en route
 to Moss Drive, when he heard Aguilar ask for backup. By the time Kiel arrived on scene, Arreola had
 already been placed in the ambulance, He observed a small cut above Arreola's eyebrow. He attempted
 to speak to Arreola but Arreola was not talking to anyone, However, he did observe Arreola sitting up and
 breathing.

 Kiel stated Officer Dudley was having a hard time breathing, so he       instructed Officer Evrard to take Dudley
 home to get his (Dudley's) inhaler. He was notified that the ambulance had stopped on River Road and
 responded to that location, Medical personnel were administering CPR to Arreola. Kiel then returned to
 Moss Drive.


 Sergeant Kiel said no one reported to him that any lethal or less lethal weapon was used to arrest Arreola.
 In addition, he did not recall any of the officers sustaining an injury during the struggle. First injury reports
 were completed because the officers were exposed to a contagious blood disease, sepsis.




                                                                                              CCG000022
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 12 of 20

  17 -01 INVESTIGATIVE SUMMARY                                              OFFICE OF PROFESSIONAL STANDARDS
  OFFICER FIRST CLASS MICHAEL AGUiLAR AND OFFICER BRIAN DUDLEY                                           Page 6   of   12


  Interview:      Emergency Medical Technician James Barnes

  On January 17, 2017, at 0956 hours, members            of the Office of Professional Standards- -which included
  Lieutenant R. L. Graham and Sergeant    J.   G.   Bridges-- interviewed EMT lames Barnes concerning the arrest
  of Hector Arreola.

  EMT Barnes stated he and Aaron Bush received          a   call for service on Moss Drive, Although the location was
  out of their territory (stationed on 10m Street), all other closer units were busy, He indicated the nature
  of the call was a psychiatric evaluation and they responded. Once they arrived, he briefly spoke to one of
  the officers on scene who reported a psychiatric evaluation was needed and the person ( Arreola) had
  been combative.


 Arreola was "sitting on his rear end .. like, he was sitting with his legs out in front," Arreola had been
                                           ,




 placed in handcuffs and leg shackles. Barnes reported, as he approached Arreola, ".          could see him
                                                                                                     I


 breathing but .. you know, shined a flashlight down and looked up .. you know, looked at him, Looked
                  ,                                                     I         ,




 like his eyes were a little glazed, he may be a little sluggish," He asked Arreola's mother if she had
 knowledge of him doing any drugs, She reported she did not.

 Arreola was placed on a stretcher. Barnes asked that Arreola be kept in handcuffs and leg shackles because
  he had been combative with the officers. Arreola was placed in the ambulance, at which time, he was still
  breathing but was not talking. About the time Aaron Bush went up front and drove away, Barnes reported,
 ". , the monitor went all the way up ....1 think it was
        .                                                   like, maybe, 150... 160, which is systolic blood
                                                                .   ,




 pressure and goes all the way back down." The monitor would not give him a blood pressure reading. The
 only injury Barnes noticed on Arreola was the laceration to the left eyebrow area. Arreola was still
 breathing and Barnes was going to get a blood pressure reading manually and then start on all the normal
 protocols. Barnes noticed, the vehicle turn (onto River Road), and then, Arreola took a deep breath and
 stopped breathing. Barnes then had the ambulance stop and administered lifesaving procedures. A fire
 truck arrived to assist and Arreola was transported to the Midtown Medical Center.

 Interview:      Firefighter Aaron Bush

 On January 17, 2017, at 1057 hours, members     of the Office of Professional Standards --which included
 Major F. D. Blackmon, Lieutenant R. L.  Graham, and Sergeant J. G, Bridges -- interviewed Firefighter Aaron
 Bush concerning the arrest of Hector Arreola


  Firefighter Bush reported on January 9, 2017, at approximately 0500 hours, he and EMT James Barnes
  were dispatched on a psychiatric call to Moss Drive. Upon arrival, an officer explained to them that a
  struggle had taken placed between the officers and subject, Hector Arreola. Arreola was handcuffed and
  leaning up against an officer's legs. Arreola would not respond to them They placed Arreola on a stretcher
 and trans- ported him. After turning onto River Road, Barnes asked for assistance, so he stopped and got
 in the back of the ambulance, where lifesaving procedures were administered. A fire truck arrived and
 Arreola was transported to the hospital.




                                                                                                003000023
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 13 of 20

  17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
  OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                  Page 7 of 12


  When asked, Bush reported that Arreola was breathing, when he arrived on scene, and there was not any
  need for lifesaving procedures while in the yard of 747 Moss Drive, The officers were not doing anything
  to Arreola that would restrict Arreola's breathing,

  Interview:      Officer Brian   J.   Dudley

  On January 11, 2017, at 0759 hours, members     of the Office of Professional Standards- -which included
  Major F. D. Blackmon, Lieutenant R. L. Graham, Sergeant T. L. Birris -Mayo, and Sergeant J. G. Bridges-
  interviewed Officer Brian Dudley concerning the arrest of Hector Arreola.

 Officer Dudley reported on January 9, 2017, at approximately 0400 hours, he and Officer Aguilar received
 a call to conduct a welfare check at 760 Moss Drive. They checked on the resident, Concepcion Arreola,
 and returned to service. He noted that, due to her surprised reaction and the fact that there appeared to
 be no reason a welfare check would be needed, he found it odd that the call was placed. Dudley responded
 to a few more calls, and then, he and Aguilar received the call to return to 760 Moss Drive to meet with
 Hector Arreola, Upon arrival, Arreola had parked his vehicle blocking the driveway to 760 Moss Drive.

 Officers Aguilar and Dudley spoke to Hector Arreola, Officer Dudley said Arreola was making statements
 as to something not being right in the house, He would say he saw flashlights on inside the house. Dudley
 said, he never saw or understood about what Arreola was talking. After conversing for a while, Officer
  Dudley began to believe Arreola was possibly under the influence of drugs or alcohol or had "some type
 of mental condition." They continued to talk to Arreola, who --at one point--asked Dudley why his gun was
 in it's holster. Shortly after making that comment, Arreola began to walk away and hid behind trashcans.
 As he was walking away, Arreola said, he thought the officers were going to shoot him, Mrs, Arreola joined
 them in the driveway and attempted to reason with her son, After a brief continuation of the
 conversation, Hector Arreola began to walk west down the street.

 Officer Dudley explained that Arreola went into a neighbor's yard and up to the door. He was knocking on
 the door. Officers Dudley and Aguilar, as well as Mrs. Arreola, tried to reason with Arreola and get him to
 come back to the street. Officer Dudley stated, at one point, he told Arreola, "... you need to come down
 here and talk with us or we're gonna take you to jail for disorderly conduct." Arreola responded by saying,
 "well, where's your backup." They decided to go up the hill and told Arreola to place his hands behind his
 back, A struggle then took place near the steps of the front porch. Officers were unable to gain control of
 Arreola. Officers were able to get Arreola away from the steps and onto the grass where all three went to
 the ground. Officers were still unable to gain full control of Arreola's arms, Arreola was screaming during
 the struggle: Dudley remembered Arreola screaming, "don't let them arrest me," "they're gonna kill me,"
       "i can't
 and            breath," At one point, when Arreola said he could not breathe, Dudley stated, he "let up a
 little bit," but Arreola then broke away. The struggle continued and Aguilar was able to radio for additional
 units: Dudley was finally able to get him handcuffed.


 Officer Evrard arrived and assisted in holding Arreola's legs as Dudley went to get leg shackles, After
 putting the leg shackles on, Dudley stated he had to "step away" because of his asthma. He determined
 he needed his inhaler, and eventually, Officer Evrard took him to get the inhaler. Upon returning, they




                                                                                         CCG000024
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 14 of 20

  17 -01 INVESTIGATIVE SUMMARY                                       OFFICE OF PROFESSIONAL STANDARDS
  OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                                    Page 8   of   12


  noticed the ambulance stopped on River Road. They then returned to the scene and secured the area per
  Sergeant Kiel.


  During questioning, Officer Dudley stated he did not use his taser or any other department- issued weapon
  during the struggle with Arreola. He, also, did not recall Aguilar or himself ever putting their hands around
  Arreola's neck /throat in a manner that would cause choking. He did indicate that his body camera fell off
  during the incident. Dudley, also, stated that, as EMS arrived, officers had Arreola sitting up and Arreola
 was breathing.


  Notes: Officer Dudley was provided and signed the Garrity Warning before being interviewed.


 Interview:       Officer First Class Michael   S.   Aguilar

 On January 10, 2017, at 0823 hours, members       of the Office of Professional Standards- -which included
 Major F. D. Blackmon, Lieutenant R. L. Graham, Sergeant T. L. Birris -Mayo, and Sergeant J. G. Bridges         -
 interviewed Officer First Class Michael Aguilar concerning the arrest of Hector Arreola.

 Officer Aguilar reported on January 9, 2017, at around 0400 hours, he and Officer Dudley responded to
 760 Moss Drive for a welfare check on the mother of the complaining party. The mother, Concepcion
 Arreola, was fine and had been asleep. After the call, he responded to a few additional calls before being
 dispatched back out to 760 Moss Drive.

 The second time Officer Aguilar responded, Hector Arreola was present. The second call was around 0500
 hours. Upon talking to Arreola, Officers Aguilar and Dudley inquired as to why they were again called out
 to the address for a welfare check at the time of morning that it was. Arreola made strange comments
 about things going on in the house. Aguilar believed Arreola "had some mental health issues." An
 ambulance was requested to get Arreola some help. Arreola began making comments about seeing lights
 in the house. No lights were seen by the officers. After speaking to Arreola for a while longer, Arreola
 began to question whether Aguilar and Dudley were the real police.


 After being advised not to, Arreola went into a neighbor's yard and began knocking on the door. Officers
 warned Arreola that he would be arrested if he did not stop disturbing the neighborhood and come back
 to the street. Arreola then stated, ".    where's your backup." Officer Aguilar and Dudley approached
 Arreola near the front porch in the neighbor's (747 Moss Drive) yard. Arreola refused to leave the yard
 and officers attempted to arrest Arreola for Disorderly Conduct.


According to Officer Aguilar, after Arreola resisted Aguilar taking his arm, Arreola began to "yell, scream,
and fight." Due to Arreola struggling and resisting, officers attempted to get Arreola to the ground to
handcuff him. Aguilar was not sure how but stated they all (officers and Arreola) did end up on the ground.
He called for assistance on the radio and continued to try and handcuff Arreola. Aguilar stated he had
been in several situations where someone was resisting arrest but indicated "this is by far the ... the
biggest struggle for someone attempting to get away." Officers kept trying to "flatten out" Arreola's arms
so he could not escape. Arreola "kept rolling over" and tucked his hands in the middle of his body. Officers
Aguilar and Dudley were, finally, able to get Arreola handcuffed at the same time Officer Evrard arrived.




                                                                                          CCG000025
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 15 of 20

 17 -01 INVESTIGATIVE SUMMARY                                        OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                                    Page 9   of 12

 Aguilar stated, at that point, ". was so tired, needed to ... you know, needed to get up. My arms
                                    I               I                           I


 were weak; my body was weak." Officer Evrard assisted by holding Arreola's legs while Dud -ley was able
 to get leg shackles.

 Although Arreola resisted, officers sat Arreola up in an upright position. EMS arrived and looked at Arreola,
 Arreola had a laceration on his face. Aguilar was unsure as to how the laceration occurred. He re- ported,
 "we never used knees, fists, no ASP baton, no Taser, no pepper spray ... and, we never used any kicks or
 anything. Everything we used was soft empty hands, and it was just, basically, trying to get him in
 custody!' Arreola was placed on a stretcher. EMS personnel requested handcuffs be left on Arreola and a
 unit follow them to the hospital.

  Officer Aguilar followed the ambulance and was behind the ambulance when it pulled over on River Road.
  He got out and questioned EMS personnel as to what was happening and noticed CPR being performed
 on Arreola. After a fire truck arrived, Arreola was transported to the Midtown Medical Center. At the
 hospital the doctor removed a piece of glass "that was about an inch long and about a half inch wide"
 from the cut on Arreola's head. Aguilar stated that he had no idea where the glass came from.

 Notes: Officer First Class Aguilar was provided and signed the Garrity Warning before being interviewed,




                                                                                         CCG000026
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 16 of 20

  17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
  OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                 Page 10 of 12


  Investigative Findings

          On January 9, 2017, at 0501 hours, Officers Michael Aguilar and Brian Dudley responded        to   a   911
          call at 760 Moss Drive.


          Officers met and spoke with Hector Arreola. The conversation led officers to believe Arreola was
          either under the influence of drugs or had a mental disorder,

          The officers could be clearly identified as Columbus Police officers based on their uniforms and
          patrol vehicles.

          Arreola entered into the yard and onto the porch of 747 Mass Drive against the commands of the
          officers.

          Arreola disturbed the neighbors by knocking on the door to 747 Moss Drive,

          Officers attempted to place Arreola under arrest for disorderly conduct; at which time,   a   struggle
          ensued.


          Arreola had previously suffered a laceration to his left eyebrow area, which was re- opened during
          the struggle. Glass was discovered inside the wound by hospital staff. During an interview with
          the Georgia Bureau of Investigation, Concepcion Arreoia indicated the glass in Hector Arreola's
          head was from a previous injury,


         Taser downloads for the involved officers indicated that    a   Taser was not deployed during the
          incident.

         Autopsy results indicated the cause of death to be from methamphetamine toxicity and the
         manner of death to be an accident.

          On July 5, 2017, the Georgia Bureau of Investigation completed their investigation into the case.
         Their findings were turned over to the Muscogee County District Attorney's Office.

  Georgia Peace Officer Standards and Training (P.O.S.T.) Certification Status


         On March 22, 2013, Officer Dudley completed the Basic Law Enforcement Training Course at the
         Georgia Public Safety Training Center Regional Academy in Columbus, Georgia.


         On December 4, 2009, Officer First Class Aguilar completed the Basic Law Enforcement Training
         Course at the Georgia Public Safety Training Center Regional Academy in Columbus, Georgia.


         Areport obtained on April 4, 2017, reflected that Officer Dudley's status as actively employed
         with the Columbus Police Department and his power of arrest were current.




                                                                                       CCG000027
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 17 of 20

 17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                 Page 11 of 12




         Areport obtained on April 4, 2017, reflected that Officer First Class Aguilar's status as actively
         employed with the Columbus Police Department and his power of arrest were current.

         Officer Dudley has completed the required training each calendar year since completing the
         Basic Law Enforcement Training Course. He is not required to submit any waivers for training.


         Officer First Class Aguilar has completed the required training each calendar year since
         completing the Basic Law Enforcement Training Course, He is not required to submit any
         waivers for training,


         Officer Dudley does not have any prior; pending, or active P,O,S.T. investigations or complaints.

         Officer First Class Aguilar does not have any prior; pending, or active P.O.S.T. investigations or
         complaints,


 Conclusion

 The Office of Professional Standards has completed the investigation into the incident involving the arrest
 of Hector Arreola. The investigation revealed that Officer First Class Michael Aguilar and Officer Brian
 Dudley used the amount of force necessary to exact the arrest of Hector Arreola. There is no evidence to
 suggest or support the use of excessive force by either officer and both officers acted in accordance with
 Columbus Police Department Policy Manual Section 3 -1 (Use of Force).


 OFFICER FIRST CLASS MICHAEL AGUILAR


 SECTION 3 -1    -USE OF FORCE--                           EXONERATED


 OFFICER BRIAN DUDLEY


 SECTION 3 -1    -USE OF FORCE --                          EXONERATED




                                                                                         CCG000028
Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 18 of 20

 17 -01 INVESTIGATIVE SUMMARY                           OFFICE OF PROFESSIONAL STANDARDS
 OFFICER FIRST CLASS MICHAEL AGUILAR AND OFFICER BRIAN DUDLEY                 Page 12 of 12


                                                                         Respectfully Submitted,


                                                              OFFICE OF PROFESSIONAL STANDARDS




                                                       ¿7)
                                                 Freddie D. Blackmon, Major




                                                 Roderick           Graha    .   Lieu enant




                                                 Tammy        L,   Birris -Mayo, Serge




                                                 Zef   -ry   G.    Bridges, Sergeant


 JGB /db




                                                                                         CC0000029
          Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 19 of 20




                           Columbus Police Department
                                       Executive Summary

                                                                                 CASE NUMBER       17- 000680


    OFFENSE TITLE-INCLUDE DEGREE             Disorderly Conduct                  POINT OF ENTRY


    DESCRIBE TYPE FORCE OR THREAT USED



    NATURE OF INJURY

    LOCATION OF OCCURRENCE                  760 MOSS DR.::

    OCCURRED ON /BETWEEN           1/9/2017 5:01:00 AM                  REPORTED ON         1/9/2017 5:01:24 AM


    VICTIM OR BUSINESS            NAME: ENTITY: State of Georgia




    SUPPLEMENTAL NARRATIVE


    A  few minutes after Officer Dudley and Officer Aguilar arrived on scene heard Officer Aguilar over the radio ask to
                                                                             I




    hold traffic. It sounded as if he was struggling with a suspect. left Home Depot (2891 Sowega Dr.) and ran code
                                                                   I


    (lights and sirens) to 760 Moss Dr. arrived on scene and found Officers Dudley and Aguilar in the front yard of
                                        I



    747 Moss Dr. They had the suspect, Mr. Arreola handcuffed and on the ground. The suspect was still struggling
    and kicking his feet. I helped hold the suspect while Officer Dudley went to get leg irons. Mr. Arreola tried to grab
    my fingers and pull them. He tried to pull away from Officers. Officer Aguilar and turned the suspect on his side
                                                                                       I




    and searched him for any weapons. We placed him in a seated position and called EMS to ensure that they were
    coming to our location.

    Medic 1 arrived at 0539 and began to treat Mr. Arreola.

Ispoke to Mr. Alan Tarvin, Witness (resident of 747 Moss Dr.). He stated that Mr. Arreola knocked on his front
door multiple times at about 0510 hours. He stated that when he answered the door Mr. Arreola asked to use his
phone. Mr. Tarvin stated that he did not know and had never seen Mr. Arreola. He was acting strange and may
have been under the influence of some type of drug. He stated that when police attempted to place him in
custody, Mr. Arreola refused to comply and actively fought with police for several minutes.

Ispoke to Officer Brian Dudley. He stated that he arrived to 760 Moss Dr. in reference to a call from Hector
Arreola. Officer Dudley reported that Mr. Arreola stated that he was worried for his Mother's safety because he
saw what looked like flashlights inside her house, Officer Dudley said that during the interview, Mr. Arreola got
scared at one point that Officer Dudley was going to shoot him for no apparent reason and hid behind some trash
cans. Mr. Arreola stated to Officers that he was going to go call the police and walked into a neighbor's Yard (747
Moss Dr.) and knocked on the door Mr. Arreola was attempting to wake up the neighbor by banging on the door.
Officers Dudley and Aguilar told Mr Arreola to come back to them so that they would not further disturb the
resident at 747 Moss Dr. Due to Mr. Arreola`s strange behavior and disturbing neighbors, Officers Dudley and



                                                                                                             CCG000030
       Case 4:19-cv-00005-CDL Document 40-7 Filed 08/07/20 Page 20 of 20




Aguilar attempted to detain Mr. Arreola. They also wanted to have him evaluated by EMT`s. Officer Dudley stated
that Mr Arreola refused to comply and they had to struggle with him for several minutes before they were able to
place him in custody. During the struggle Mr. Arreola pulled away from police, kicked at them and refused to place
his arms behind his back.


This case remains under investigation.


Supplement 01 -10-17 (Sgt. Randy Kiel)

  On 01 -09 -17 Officers Brian Dudley and Officer Michael Aguilar came in contact with Hector Arreola and
attempted to place him in custody. A struggle followed and Mr. Arreola was taken to the ground (grass portion   of
the front yard). Officers Aaron Evrard and Ronnie Oakes then arrived on the scene and assisted in detaining Mr.
Arreola. After Mr. Arreola was restrained and handcuffed, officers noticed that he was bleeding from a small
laceration above his left eye. Emergency Medical Personnel arrived on the scene and rendered aid to Mr. Arreola.
He was then transported to Midtown Medical Center by M -1 and treated by hospital personnel. It was later
learned that Mr. Arreola has a sepsis infection and that the offiçers who came in contact with him should use
caution. The officers involved in restraining Mr. Arreola were advised of this information and a injury incident
report was completed.

Supplement 01 -10 -17 (Lt. Walton)

                      attempted to interview Mr. Arreola in the ambulance while EMTs worked on Mr. Arreola. It
On 01 -09 -17 Sgt. Kiel
was later learned that he (Sgt. Kiel ) was also in contact with Mr. Arreola and possibly exposed to an infectious
desease.

This case remains under investigation




                                                                                                      CCG000031
